Exceptions overruled. In this action of tort to recover for the personal injuries of the plaintiff Grace Higgins and the consequential damage of her husband Joseph Higgins, there was evidence that they were riding as guests of the defendant in an automobile operated by him on Main Street, Malden, at about 11:30 p.m., on April 15, 1956. The road was fifty feet wide, paved, and dry. The defendant while driving at a speed of forty to fifty miles per hour “kept looking back” to talk with Higgins who was sitting on the right rear seat. Higgins told him “a couple of times” to watch the road. An automobile was seen on the road ahead standing at the traffic lights of an intersection. Someone screamed “Look out.” The defendant “jammed on his brakes” and the automobile suddenly came to a stop without any collision, Mrs. Higgins was thrown forward and injured. The evidence did not show *789inattention on the part of the driver and indifference to the hazards of the road sufficient to constitute gross negligence. Altman v. Aronson, 231 Mass. 558. See Cahalane v. Dennery, 298 Mass. 34. There was no error in the direction of verdicts for the defendant.
Louis Kobrin & V. Frederick Sano, for the plaintiffs.
John F. Drum, for the defendant.
The case was submitted on briefs.